 




EXHIBIT 10.7




ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE OR ANY PORTION THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (B) AN OPINION OF COUNSEL ACCETABLE TO COUNSEL FOR THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED AND THAT THE PROPOSED TRANSFER MAY BE MADE WITHOUT
VIOLATION OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAW.







$50,000

 January 18, 2019

BASANITE, INC.

(a Nevada corporation)




15% SECURED CONVERTIBLE PROMISSORY NOTE

Due On or Before July 18, 2019




BASANITE, INC., a Nevada corporation (the “Company”), for value received and
intending to be legally bound, hereby promises to pay to the order of Michael
Barbera (“Holder”), the principal amount of FIFTY THOUSAND Dollars (the
“Principal Amount”) on or before July 18, 2019 (the “Maturity Date”), together
with interest thereon at the rate of 15% per annum (the “Interest”), as set
forth herein (the “Note”).




1.

Convertible Note: By accepting this Note, the Holder hereby acknowledges that
this Note has not been registered under the Securities Act of 1933, as amended,
or any state securities laws and Holder represents for himself and his legal
representative that he is acquiring this Note and will acquire any shares issued
upon conversion hereof, for his own account, for investment purposes only and
not with a view to, or for sale in connection with, any distribution of such
securities and Holder agrees to reaffirm, in writing, this investment
representation at the time of exercise of the conversion right set forth herein.




2.

Principal and Interest Payment: The Company shall pay (or cause to be paid)
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note at the rate of 15% per annum, accrued monthly and
payable on the Maturity Date of February 18, 2019, unless the Note is converted
or prepaid prior to the Maturity Date, in which case all accrued interest
through the conversion or prepayment date shall become payable.




3.

Conversion of Note: This Note may be converted into shares of Common Stock of
the Company (the “Common Stock”), at any time, at the option of the Company as
follows:




(a)

Automatic Conversion: Subject to and upon compliance with the provision of this
Section 3, if the Company has not paid the unpaid principal and interest balance
on or before the Maturity Date the unpaid principal and interest balance of the
Note shall be converted in whole into fully-paid and non-assessable shares of
Common Stock, par value $0.001 per share, of the Company(the “Shares”) at the
conversion rate equal to $0.05 per share,




--------------------------------------------------------------------------------

 







except as otherwise adjusted below (the “Conversion Price”). At such time that
the Automatic Conversion is effected, the Company shall immediately also issue a
warrant to Holder to purchase Common Stock of the Company, amount of shares to
be determined by dividing $50,000 by the exercise price of the warrant, $0.075
per share. The conversion date shall be the date that such Conversion is
completed. Upon conversion of the entire principal balance, the principal
represented thereby shall be canceled. Shares issuable upon conversion of the
Note shall be issued in the name of the Holder and shall be transferrable only
in accordance with all of the terms and restrictions contained herein. Holder
represents that he is an accredited investor and has reviewed the Company’s
filings with the Securities and Exchange Commission and has not relied on any
other information when entering into this Note.




(b)

Fractional Shares: No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of this Note. As to any fraction of a share
which the Holder would otherwise be entitled to purchase upon such conversion,
the Company shall at its election, either pay a cash adjustment in respect of
such final fraction in an amount equal to such fraction multiplied by the
Conversion Price or round up to the next whole share.






(c)

Subdivision or Combination: Whenever the Company shall subdivide or combine the
outstanding shares of Common Stock issuable upon conversion of this Note, the
Conversion Price in effect immediately prior to such subdivision or combination
shall be proportionately decreased in the case of subdivision or increased in
the case of combination effective at the time of such subdivision or
combination.




(d)

Reclassification or Change: Whenever any reclassification or change of the
outstanding shares of Common Stock shall occur (other than a change in par
value, or from par value to no par, or from no par to par value, or as a result
of a subdivision or combination), effective provision shall be made whereby the
Holder shall have the right, at any time thereafter, to receive upon conversion
of the Note the kind of stock, other securities or property receivable upon such
reclassification by a holder of the number of share of Common Stock issuable
upon conversion of this Note immediately prior to such reclassification.
Thereafter, the rights of the parties hereto with respect to the adjustments of
the amount of securities or other property obtainable upon conversion of this
Note shall be appropriately continued and preserved, so as to afford as nearly
as may be possible protection of the nature afforded by this subparagraph (e).






(e)

Mergers If, prior to repayment of the obligations relevant hereto, or prior to
conversion of this Note into equity in the Company, the Company shall be
consolidated or merged with another company, or substantially all of its assets
shall be sold to another company in exchange for stock wit[h] the view to
distributing such stock to its shareholders, each share of stock into which this
Note is convertible shall be replaced for the purposes hereof by a pro rata
amount of the securities or property issuable or distributable, based upon
percentage of the Company’s common stock which a Holder would have owned had
there been a conversion herein after consummation of such merger, consolidation
or sale and adequate provision to that effect shall be made at the time thereof.
The Company will provide the Holder at least thirty (30) days prior written
notice of any event described in this subsection (f).




4.

Reservation of Common Shares: The Company shall take or has taken all steps
necessary to reserve a number of its authorized but unissued Common Stock
sufficient for issuance upon conversion of this Note pursuant to the provisions
included hereinabove.





--------------------------------------------------------------------------------

 









5.

Securities Laws and Restrictions: This Note and the Common shares issuable upon
conversion have not been registered for sale under the Act, and neither this
Note nor those shares nor any interest in this Note nor those shares may be
sold, offered for sale, pledged or otherwise disposed of without compliance with
applicable securities laws, including, without limitation, an effective
registration statement relating thereto or delivery of an opinion of counsel
acceptable to the Company that such registration is not required under the Act.
Holder has reviewed the Company’s periodic and annual reports as filed with the
Securities and Exchange Commission (the “SEC Reports”) and has based its
investment decision solely on the information contained in the SEC Reports.
Holder represents and warrants that it is an “accredited investor” as defined
under the Act.




6.

Redemption/Prepayment of Note: This Note is subject to redemption at the option
of the Company prior to the Maturity Date.




7.

Events of Default: If any of the following conditions or events (“Events of
Default”) shall occur and shall be continuing:




(i)

if the Company shall materially default in the performance of or compliance with
any material term contained herein and such default shall not have been remedied
within twenty days after written notice thereof from the Holder to the Company;
or






(ii)

if the Company shall make an assignment for the benefit of creditors, or a
voluntary petition for reorganization under Title 11 of the Unites States Code
(“Title 11”) shall be filed by the Company or an order shall be entered granting
relief to the Company under Title 11 or a petition shall be filed by the Company
in bankruptcy, or the Company shall be adjudicated as bankrupt, or shall file
any petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statue, law or regulation, or shall file any answer admitting
or not contesting the material allegations of a petition filed against the
Company any such proceeding, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of the Company or of all or
any substantial part of the properties of the Company or if the Company or its
directors or majority shareholders shall take any action looking to the
dissolution or liquidation of the Company; or




(iii)

if within 120 days after the commencement of an action against the Company
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statue, law or
regulation, such action shall not have been dismissed or nullified or all orders
or proceedings thereunder affecting the operations or the business of the
Company stayed, or if the stay of any such order or proceeding shall thereafter
be set aside, or if, within 120 days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company such
appointment shall not have been vacated;




then, and in any such event, the Holder may at any time (unless such Event of
Default shall theretofore have been remedied) at its option, by written notice
to the Company, declare the Note to be due and





--------------------------------------------------------------------------------

 







payable, whereupon the Note shall forthwith mature and become due and payable,
together with interest accrued thereon, and thereafter interest shall be due, at
the rate per annum hereinabove provided, on the entire principal balance until
the same is fully paid, and on any overdue interest (but only to the extent
permitted by law), without presentment, demand, protest or notice, all of which
are hereby waived, subject however, to the other terms, including those relating
to subordination, of this Note. No course of dealing and no delay on the part of
Holder in exercising any right shall operate as a waiver thereof or otherwise
prejudice such Holder’s rights, powers or remedies. No right, power or remedy
conferred by this Note upon Holder shall be exclusive of any other right, power
or remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.






8.

Notice: All notices required or permitted to be given under this Note shall be
in writing (delivered by hand or sent certified or registered mail, return
receipt requested, or by nationally recognized overnight courier service)
addressed to the respective party at the address indicated on the signature page
of this Note. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the third business day
following the date of mailing, if sent by nationally recognized overnight
courier service or (ii) upon actual receipt by the party to whom such notice is
required to be given.




9.

Governing Law and Jurisdiction: The Note shall be governed by the laws of the
State of Florida. This Note and all issues arising out of this Note will be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of Florida. Each of the parties hereto expressly and irrevocably
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement will be instituted exclusively in Broward County, Florida.




10.

Severability: If any provision, paragraph or subparagraph of this Note is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Note,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Note is separable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.



11.

Amendment: This Note may only be amended in writing, duly endorsed by the
parties hereto.



12.

Heading: The headings in this Note are solely for convenience of reference and
shall not affect its interpretation.







 

BASANITE, INC.

 

 

 

 

 

 

 

HOLDER:

 

 

 

 















